UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-49620 (Commission file number) COBALIS CORP. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 91-1868007 (IRS Employer Identification No.) 2445 McCabe Way, Suite 150, Irvine, California 92614 (Address of principal executive offices) (949) 757-0001 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 27, 2007 - 43,896,098 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 COBALIS CORP. Index Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheet as of June 30, 2007 (unaudited) 3 Consolidated Statements of Operations for the three months ended June 30, 2007 and 2006(unaudited) 4 Consolidated Statements of Stockholders’ Deficit for thethree months ended June 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows for thethree months ended June 30, 2007 and 2006(unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis or Plan of Operations 22 Item 3. Controls and Procedures 30 PART II. OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Cobalis Corp. and Subsidiary (A Development Stage Company) Consolidated Balance Sheet June 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 38,494 Prepaid expenses and other current assets 14,715 TOTAL CURRENT ASSETS 53,209 PROPERTY AND EQUIPMENT, net of accumulated depreciation of $113,018 2,305 WEBSITE DEVELOPMENT COSTS, net of accumulated amortization of $33,898 709 PATENTS, net of accumulated amortization of $347,643 605,796 TOTAL ASSETS $ 662,019 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 374,146 Accrued expenses 755,605 Accrued clinical trial costs 591,229 Accrued legal settlements 1,689,683 Accrued salaries 254,625 Warrant liability 2,861,922 Accrued derivative liabililty 2,637,971 Promissory notes 46,813 Notes payable 150,000 Senior Debenture, net of discount of $21,234 228,766 Convertible debenture 3,300,000 TOTAL CURRENT LIABILITIES 12,890,760 TOTAL LIABILITIES 12,890,760 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' DEFICIT Common stock; $0.001 par value; 100,000,000 shares authorized; 40,290,263 shares issued and outstanding 40,290 Additional paid-in capital 28,825,452 Prepaid expenses (11,719 ) Deficit accumulated during the development stage (41,082,764 ) TOTAL STOCKHOLDERS' DEFICIT (12,228,741 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 662,019 The accompanying notes are an integral part of these unaudited consolidated financial statements 3 Cobalis Corp. and Subsidiary (A Development Stage Company) Consolidated Statements of Operations Cumulative from Three Months Ended November 21, June 30, June 30, 2000 (inception) to 2007 2006 June 30, 2007 NET SALES $ - $ - $ 5,589 COST OF SALES - - 31,342 GROSS LOSS - - (25,753 ) OPERATING EXPENSES: Professional fees 1,149,707 916,905 13,110,566 Salary and wages 210,461 185,302 5,184,559 Rent expense 37,640 63,076 779,884 Marketing and research - 25,809 5,553,516 Depreciation and amortization 13,783 16,762 603,188 Impairment expense - - 2,331,522 Stock option expense 478,865 128,908 2,046,444 Other operating expenses 193,463 133,795 2,511,649 Legal settlements - - 919,718 TOTAL OPERATING EXPENSES 2,083,919 1,470,557 33,041,046 LOSS FROM OPERATIONS (2,083,919 ) (1,470,557 ) (33,066,799 ) OTHER EXPENSE Interest expense and financing costs (3,906,954 ) (131,795 ) (9,175,882 ) Convertible debenture financing cost - - (3,136,214 ) Loss on conversion of debt - - (88,839 ) Change in fair value of warrant and accrued derivative liabilities 5,427,491 - 5,269,970 TOTAL OTHER EXPENSE 1,520,537 (131,795 ) (7,130,965 ) LOSS BEFORE PROVISION FOR INCOME TAXES (563,382 ) (1,602,352 ) (40,197,764 ) PROVISION FOR INCOME TAXES - - - NET LOSS (563,382 ) (1,602,352 ) (40,197,764 ) PREFERRED STOCK DIVIDENDS - - 1,110,000 NET LOSS ATTRIBUTED TO COMMON STOCKHOLDERS $ (563,382 ) $ (1,602,352 ) $ (41,307,764 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.01 ) $ (0.06 ) $ (1.80 ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 38,955,104 27,755,567 22,928,106 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Cobalis Corp. and Subsidiary (A Development Stage Company) Consolidated Statements of Stockholders' Deficit For the Period From November 21, 2000 (inception) to March 31, 2007 Deficit accumulated Total Additional during the stockholders' Common stock paid-in Prepaid development equity Shares Amount capital Expenses stage (deficit) Balance at inception (November 21, 2000) - $ - $ - $ - $ - $ - Issuance of founder’s shares in exchange for property and equipment 16,300,000 16,300 - - - 16,300 Issuance of common stock for cash - November 2000 @ $1.00 30,000 30 29,970 - - 30,000 Issuance of common stock for cash - December 2000 @ $1.00 15,000 15 14,985 - - 15,000 Issuance of common stock for cash - February 2001 @ $1.00 12,000 12 11,988 - - 12,000 Issuance of common stock for cash - March 2001 @ $1.00 125,000 125 124,875 - - 125,000 Issuance of common stock for services - March 2001 @ $1.00 10,000 10 9,990 - - 10,000 Contributed capital - - 62,681 - - 62,681 Net loss for the period from inception - (November 21, 2000) to March 31, 2001 - (223,416 ) (223,416 ) Balance at March 31, 2001, as restated 16,492,000 16,492 254,489 - (223,416 ) 47,565 Issuance of common stock for cash - April 2001 @ $1.00 10,000 10 9,990 - - 10,000 Issuance of common stock for telephone equipment - April 2001 @ $1.00 6,750 7 6,743 - - 6,750 Issuance of common stock for cash - May 2001 @ $1.00 11,000 11 10,989 - - 11,000 Issuance of common stock for website development - May 2001 @ $1.00 17,000 17 16,983 - - 17,000 Issuance of common stock for legal services - May 2001 @ $1.00 1,000 1 999 - - 1,000 Issuance of common stock for cash - June 2001 @ $1.00 23,500 24 23,476 - - 23,500 Issuance of common stock for cash - July 2001 @ $1.00 20,000 20 19,980 - - 20,000 Issuance of common stock for cash - August 2001 @ $1.00 25,000 25 24,975 - - 25,000 Issuance of common stock for services, related party - September 2001 @ $1.00 65,858 66 65,792 - - 65,858 Issuance of common stock for cash - September 2001 @ $1.00 15,000 15 14,985 - - 15,000 Issuance of common stock for services - September 2001 @ $1.00 11,000 11 10,989 - - 11,000 Issuance of stock options for services - September 2001 - - 32,000 - - 32,000 Issuance of common stock for cash - October 2001 @ $1.00 5,000 5 4,995 - - 5,000 Issuance of common stock for cash - December 2001 @ $1.00 30,000 30 29,970 - - 30,000 Issuance of common stock for services - December 31, 2001 @ $1.00 33,000 33 32,967 - - 33,000 Issuance of common stock for services, related party - December 2001 @ $1.00 117,500 118 117,382 - - 117,500 Issuance of common stock for prepaid advertising - December 2001 @ $1.00 15,600 15 15,585 - - 15,600 Issuance of common stock for property and equipment - January 2002 @ $3.00 1,000 1 2,999 - - 3,000 Issuance of common stock for services, related party - January 2002 @ $1.00 33,000 33 32,967 - - 33,000 Issuance of common stock for cash - February 2002 @ $2.00 20,000 20 39,980 - - 40,000 Issuance of common stock for cash - March 2002 @ $2.00 12,500 12 24,988 - - 25,000 Contributed capital - - 211,269 - - 211,269 Deferred compensation - - - (60,108 ) - (60,108 ) Net loss - (1,144,249 ) (1,144,249 ) Balance at March 31, 2002, as restated 16,965,708 16,966 1,005,492 (60,108 ) (1,367,665 ) (405,315 ) Issuance of common stock for services - April 2002 @ $2.00 3,000 3 5,997 - - 6,000 Issuance of common stock for cash - April 2002 @ $1.00 10,000 10 9,990 - - 10,000 Issuance of common stock for cash - April 2002 @ $2.00 17,500 17 34,983 - - 35,000 Issuance of common stock for cash - May 2002 @ $1.00 10,000 10 9,990 - - 10,000 Issuance of common stock for cash - May 2002 @ $2.00 16,000 16 31,984 - - 32,000 Issuance of stock options for services - May 2002 - - 350,000 - - 350,000 Contributed capital - bonus expense - - 50,000 - - 50,000 Issuance of common stock for cash - June 2002 @ $1.00 5,000 5 4,995 - - 5,000 Issuance of common stock for cash - June 2002 @ $2.00 5,000 5 9,995 - - 10,000 Issuance of common stock for cash - July 2002 @ $1.00 5,000 5 4,995 - - 5,000 Issuance of common stock for cash - August 2002 @ $2.00 10,000 10 19,990 - - 20,000 Issuance of common stock for cash - September 2002 @ $2.00 10,000 10 19,990 - - 20,000 Issuance of stock options below fair market value - November 2002 - - 250,000 (250,000 ) - - Issuance of common stock for conversion of note - December 2002 @ 2.00 50,000 50 99,950 - - 100,000 Issuance of common stock for cash - December 2002 @ $2.00 20,000 20 39,980 - - 40,000 Issuance of common stock for services - December 2002 @ $2.00 15,000 15 29,985 - - 30,000 Issuance of common stock for patents - December 2002 @ $2.00 2,000,000 2,000 1,285,917 - - 1,287,917 Contributed capital 292,718 - - 292,718 Issuance of common stock for exercise of options - December 2002 574,000 574 574,028 - - 574,602 Deferred compensation 60,108 60,108 Contributed capital 5,000 - - 5,000 Issuance of common stock for services - January 2003 25,000 - - 25,000 Issuance of common stock for cash February 2003 @ $2.00 11,500 12 22,988 - - 23,000 Issuance of common stock for cash March 2003 @ $2.00 5,000 5 9,995 - - 10,000 Deferred compensation 54,000 - 54,000 Net loss - (2,148,008 ) (2,148,008 ) Balance at March 31, 2003, as restated 19,732,708 19,733 4,193,962 (196,000 ) (3,515,673 ) 502,022 Issuance of common stock for cash April 2003 @ $2.00 70,000 70 139,930 - - 140,000 Issuance of common stock for cash May 2003 @ $2.00 30,000 30 59,970 - - 60,000 Acquisition by Biogentech Corp of ("Togs for Tykes") 1,032,000 1,032 (101,032 ) - - (100,000 ) Issuance of common stock for penaltiesJanuary 2004 @ $2.80 135,000 135 377,865 - - 378,000 Issuance of common stock for services February 2004 @ $2.20 100,000 100 219,900 - - 220,000 Issuance of common stock for services February 2004 @ $1.85 20,000 20 36,980 - - 37,000 Value of beneficial converstion feature of convertible debenture issued in September 2003 346,870 - - 346,870 Fair value allocated to warrant liability for detachable warrants issued with preferred stock (181,849 ) - - (181,849 ) Dividend on preferred stock 885,000 - (885,000 ) - Deferred compensation 196,000 - 196,000 Net loss - (5,703,639 ) (5,703,639 ) Balance at March 31, 2004 21,119,708 21,120 5,977,596 - (10,104,312 ) (4,105,596 ) Issuance of common stock for penaltiesMay 2004 @ $1.85 170,000 170 314,330 - - 314,500 Issuance of common stock for services June 2004 @ $1.75 10,000 10 17,490 - - 17,500 Issuance of common stock for conversion of debt June 2004 @ $1.60 371,317 371 593,736 - - 594,107 Issuance of common stock for services July 2004 @ $1.35 7,489 8 10,101 10,109 Issuance of common stock for services July 2004 @ $1.10 75,000 75 82,425 82,500 Issuance of common stock for services August 2004 @ $0.75 100,000 100 74,900 75,000 Conversion of debt to common stock September 2004 @ 2.22 857,143 857 1,902,000 1,902,857 Issuance of common stock for services October 2004 @ $2.20 4,758 5 10,463 10,468 Issuance of common stock for services October 2004 @ $2.55 375,000 375 955,875 956,250 Issuance of common stock for services December 2004 @ $1.45 5,000 5 7,245 7,250 Issuance of common stock for services December 2004 @ $1.30 63,676 63 82,715 82,778 Issuance of common stock for services January 2005 @ $1.05 1,250 1 1,312 1,313 5 Issuance of common stock for services January 2005 @ $1.18 75,000 75 88,425 88,500 Issuance of common stock for services February 2005 @ $1.10 155,000 155 170,345 170,500 Issuance of common stock for services February 2005 @ $1.06 100,000 100 105,900 106,000 Issuance of common stock for services February 2005 @ $0.95 30,000 30 28,470 28,500 Issuance of common stock for services February 2005 @ $1.05 80,628 81 84,578 84,659 Issuance of common stock for services February 2005 @ $1.00 467,159 467 466,692 467,159 Issuance of common stock for services February 2005 @ $0.96 350,000 350 335,650 336,000 Issuance of common stock for financing costs March 2005 @ $0.81 50,000 50 40,450 40,500 Issuance of common stock for services March 2005 @ $0.80 5,000 5 3,995 4,000 Issuance of common stock for services March 2005 @ $0.75 120,000 120 89,880 90,000 Issuance of common stock for services March 2005 @ $0.68 37,500 38 25,462 25,500 Fair value of warrants issued to consultants 553,715 553,715 - Net loss (8,101,014 ) (8,101,014 ) Balance at March 31, 2005 24,630,628 24,631 12,023,750 - (18,205,326 ) (6,156,945 ) Cancelation of common stock previously issued (105,000 ) (105 ) (113,895 ) (114,000 ) Issuance of common stock for services April 2005 @ $0.59 100,000 100 58,900 59,000 Issuance of common stock for services April 2005 @ $0.62 162,500 162 100,587 100,749 Issuance of common stock for services May 2005 @ $0.60 39,836 40 23,862 23,902 Issuance of common stock for services June 2005 @ $0.65 110,000 110 71,390 71,500 Issuance of common stock for services June 2005 @ $0.45 200,000 200 89,800 90,000 Issuance of common stock for services July 2005 @ $0.60 10,000 10 5,990 6,000 Issuance of common stock for services July 2005 @ $0.61 125,000 125 76,125 76,250 Issuance of common stock for interest July 2005 @ $0.61 50,000 50 30,450 30,500 Cancelation of common stock previously issued (150,000 ) (150 ) (143,850 ) (144,000 ) Issuance of common stock for services August 2005 @ $0.48 100,000 100 47,900 48,000 Issuance of common stock for services September 2005 @ $0.50 30,000 30 14,970 15,000 Issuance of common stock for services September 2005 @ $0.42 50,000 50 20,950 21,000 Issuance of common stock for services September 2005 @ $0.50 75,000 75 37,425 37,500 Issuance of common stock for services October 2005 @ $0.53 220,000 220 115,280 (58,750 ) 56,750 Issuance of common stock for prepaid interest October 2005 @ $0.58 125,000 125 72,375 (72,500 ) - Issuance of common stock for conversion of debt October 2005 @ $1.75 150,000 150 262,350 262,500 Issuance of common stock for services November 2005 @ $0.78 822,706 823 644,847 (26,700 ) 618,970 Issuance of common stock for services January 2006 @ $1.54 335,000 335 515,165 (119,500 ) 396,000 Issuance of common stock for services February 2006 @ $1.42 62,000 62 87,738 87,800 Issuance of common stock for services March 2006 @ $1.58 121,467 121 192,237 192,358 Issuance of common stock for conversion of notes payable and accrued interest March 2006 105,250 105 173,557 173,662 Cancelation of common stock previously issued (3,000 ) (3 ) (4,797 ) (4,800 ) Amortization of prepaid expenses 112,025 112,025 Value of warrants issued with debt 131,365 131,365 Repricing of warrants 301,155 301,155 Amortization of fair value of warrants issued to consultants 1,541,628 1,541,628 - Net loss (6,603,454 ) (6,603,454 ) Balance at March 31, 2006 27,366,387 27,366 16,377,254 (165,425 ) (24,808,780 ) (8,569,585 ) Issuance of common stock for converstion of note payable and accrued interestApril 2006 27,200 27 51,109 51,136 Issuance of common stock for services April 2006 @ $1.46 115,000 115 167,835 167,950 Issuance of common stock for cashless exercise of warrants 192,997 193 (193 ) - Issuance of common stock for services May 2006 @ $1.37 150,000 150 204,450 (165,600 ) 39,000 Issuance of common stock for conversion of accounts payable May 2006 @ $1.28 111,416 112 142,501 142,613 Issuance of common stock for conversion of preferred stock July 2006 @ $2.12 208,333 208 442,292 442,500 Issuance of common stock for conversion of related party debt July 2006 @ $1.30 3,995,806 3,996 5,190,558 5,194,554 Issuance of common stock for services July 2006 @ $0.99 30,000 30 29,820 (14,850 ) 15,000 Issuance of common stock for conversion of convertible note debt July 2006 @ $1.01 200,000 200 201,800 202,000 Issuance of common stock for services August 2006 @ $0.97 20,000 20 19,380 19,400 Issuance of common stock for services September 2006 @ $0.92 156,000 156 143,684 (94,000 ) 49,840 Issuance of common stock for cash September 2006 @ $0.50 400,000 400 199,600 200,000 Issuance of common stock for services October 2006 @ $0.99 360,000 360 356,440 356,800 Issuance of common stock for cash October 2006 @ $0.50 1,150,000 1,150 573,850 575,000 Issuance of common stock for services November 2006 @ $0.93 1,163,695 1,164 1,081,846 1,083,010 Issuance of common stock for cash December 2006 @ $0.50 50,000 50 24,950 25,000 Issuance of common stock for converion of note payable and accrued interest February 2007 @ $0.85 127,838 128 108,534 108,662 Issuance of common stock for conversion of preferred stock March 2007 @ $2.12 208,334 208 442,292 442,500 Issuance of common stock for conversion of convertible debenture March 2007 @ $0.76 33,025 33 24,967 25,000 Issuance of common stock for services March 2007 @ $0.80 225,000 225 179,775 180,000 Payment of equity offering costs (57,500 ) (57,500 ) Amortization of prepaid expenses 419,118 419,118 Value of warrants issued with debt 112,533 112,533 Fair value of vested stock options issued to employees 1,567,579 1,567,579 Fair value of warrants issued for extension of debt 15,307 15,307 Amortization of fair value of warrants issued to consultants 961,818 961,818 Value of re-priced warrants 1,599 1,599 Value of warrants transferred to liability (3,545,880 ) (3,545,880 ) - Net loss (15,710,602 ) (15,710,602 ) Balance at March 31,2007 36,291,031 $ 36,291 $ 25,018,200 $ (20,757 ) $ (40,519,382 ) $ (15,485,648 ) Issuance of common stock for conversion of convertible debenture, April 2007 @ $0.68 767,319 768 524,232 525,000 Issuance of common stock for conversion of accounts payable, April 2007 @ $0.98 343,184 343 334,077 334,420 Issuance of common stock for conversion of note payable of $600,000, April 2007 @ $2.00 300,000 300 599,700.00 600,000 Issuance of common stock for exercise of warrants, April 2007, $0.75 1,333,333 1,333 998,667.00 1,000,000 Issuance of common stock for services, April 2007 @ $1.18 450,000 450 530,050 530,500 Issuance of common stock for services, May 2007 @ $1.10 67,896 67 74,618 74,685 Issuance of common stock for services, June 2007 @ $0.36 737,500 738 267,013 267,751 Fair value of vested stock options issued to employees 478,895 478,895 Amortization of prepaid expenses 9,038 9,038 Net loss $ (563,382 ) (563,382 ) Balance at June 30,2007 40,290,263 40,290 28,825,452 (11,719 ) (41,082,764 ) (12,228,741 ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Cobalis Corp. and Subsidiary (A Development Stage Company) Consolidated Statements of Cash Flows Cumulative from Three Months ended November 21, June 30, June 30, 2000 (inception) to 2007 2006 June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (563,382 ) $ (1,602,352 ) $ (40,197,764 ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 13,783 16,762 603,188 Common stock issued for services 770,936 206,950 7,528,259 Common stock issued for penalty 112,000 - 804,500 Common stock issued for financing costs - - 115,743 Change in value of warrant and accrued derivative liabilities (5,427,491 ) - (5,269,970 ) Amortization of debt issue costs 368,878 16,376 526,572 Exercise of stock options for services - - 26,960 Amortization of discounts on notes 3,339,813 - 4,608,961 Issuance of stock options/warrants for services/debt extension - 421,498 3,639,296 Capital contribution - bonus (related party) - - 50,000 Amortization of prepaid expenses 9,038 100,540 555,781 Amortization of deferred compensation - - 250,000 Discount on common stock issued for settlement of debt - - 50,000 Impairment expense - - 2,331,522 Re-pricing of warrants - - 302,754 Value of vested stock options issued to employees 478,895 128,908 2,046,474 Non-cash financing costs - - 3,136,214 Changes in assets and liabilities: - Prepaid expenses and other assets 9,870 4,680 (2,169 ) Inventory - - 6,250 Deposits - - 27,454 Accounts payable 86,200 4,853 1,249,569 Accrued expenses 25,677 19,557 1,785,713 Accrued clinical trial costs (653,502 ) - 591,229 Accrued legal settlement 89,683 - 1,689,683 Accrued salaries (11,167 ) - (11,490 ) Amounts due to related parties - 215,574 2,043,481 Net cash used in operating activities (1,350,769 ) (466,654 ) (11,511,790 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - - (89,272 ) Increase in patent costs - (72,835 ) Increase in acquisition deposits - - (2,220,000 ) Increase in other deposits - - (40,000 ) Increase in capitalized website - - (18,097 ) Net cash used in investing activities - - (2,440,204 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in cash overdraft - - - Payment on contract - - (161,000 ) Proceeds from advances - related party - - 4,581,449 Proceeds from advances from stockholders - - 310,000 Proceeds from issuance of notes payable - - 2,015,000 Proceeds from sale of common stock - - 1,606,500 Payment of equity offering costs - - (57,500 ) Proceeds from sale of preferred stock - - 885,000 Proceeds from convertible debenture - - 4,550,000 Proceeds from exercise of warrants 1,000,000 - - Capital contribution - - 571,668 Payment of debt issue costs - - (498,500 ) Payments on advances from stockholders - - (60,000 ) Payments on notes payable - - (350,000 ) Payments on advances - related party - (10,000 ) (402,129 ) Net cash provided by (used in) financing activities 1,000,000 (10,000 ) 12,990,488 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (350,769 ) (476,654 ) (961,506 ) CASH AND CASH EQUIVALENTS, Beginning of period 389,263 526,691 - CASH AND CASH EQUIVALENTS, End of period $ 38,494 $ 50,037 $ (961,506 ) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ - $ - $ 71,617 Income taxes paid $ - $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Common shares issued for conversion of debt $ 1,125,000 $ - $ 6,706,352 Common shares issued for settlement of debt $ 324,420 $ - $ 5,905,772 The accompanying notes are an integral part of these unaudited consolidated financial statements. 7 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited consolidated financial statements have been prepared by Cobalis Corp. (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes for the year ended March 31, 2007 included in the Company’s Annual Report on Form 10-KSB. The results of the three months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year ending March 31, 2008. Going Concern and Impending Bankruptcy The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company has incurred a net loss of $563,382 for the three months ended June 30, 2007, and as of June 30, 2007, the Company had a working capital deficit of $12,837,551 and a stockholder deficit of $12,228,741. In addition, as of June 30, 2007, the Company has not developed a substantial source of revenue. On March 31, 2006, the Company reached a settlement with Gryphon Master Lund LP (“Gryphon”) related to two investments in the Company by Gryphon in September 2003 totaling $1,600,000. Full repayment is due under the settlement agreement on or before April 1, 2007. The Company did not make the payment by April 1, 2007; therefore, the stipulated judgment into which the Company entered with Gryphon provides that Gryphon has the right to enter a judgment of $1.6 million against the Company with the court upon the Company’s default. On April 2, 2007, the Company filed a motion to vacate an agreed judgment based on several grounds including that allegation that Gryphon breached the “no shorting” provision contained in the settlement agreement. The Company believes, and so allege in the Motion to Vacate, that despite Gryphon’s agreement, Gryphon engaged in shorting of the Company’s stock. On April 23, 2007, Gryphon sued the Company for breach of contract. This new lawsuit alleges that the Company breached a settlement agreement with Gryphon. Gryphon is also seeking a declaratory judgment that it did not breach the same settlement agreement. Gryphon’s alleged breach of the settlement agreement is the subject of the Company’s Motion to Vacate. In addition to the declaratory relief, Gryphon’s complaint seeks unspecified damages and attorneys’ fees.On April 23, 2007, Gryphon also filed an opposition to the Company’s Motion to Vacate repeating the same allegations. Since June 2007, Gryphon has aggressively been moving forward with judgment collection activities, including, but not limited to, conducting a debtor’s exam, levying the Company’s bank accounts and attaching the Company’s assets to the extent such assets are not already encumbered. There is no guarantee that the Company will be successful in vacating the judgment or in defending the new lawsuit. If the Company is unsuccessful in vacating the judgment or in defending the subsequent lawsuit, and, if the Company is unable to subsequently timely resolve the Gryphon matter or raise capital to satisfy the judgment, the Company’s ability to move its business forward could be adversely affected. 8 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) On July 23, 2007, the Company received a notice of default from Cornell Capital Partners, LP (“Cornell Capital”) with regard to the convertible debentures entered into between the Company and Cornell Capital on December 20, 2006 and February 20, 2007. Cornell Capital is taking the position that the recent collection efforts against the Company by Gryphon with regard to the litigation described above constitute a default under the relevant Cornell Capital funding documents.In the first notice of default, Cornell Capital, in referencing the contractual 15 day cure period, gave the Company until August 7, 2007 to cure the perceived default (i.e., resolve the dispute with Gryphon). If not cured, Cornell Capital has indicated that it will exercise all of its contractual rights, including, but not limited to, accelerated full repayment of the convertible debentures between the parties and exercising its rights under the pledge and escrow agreement and security agreement entered into between the parties. On July 25, 2007, the Company received a second notice of default from Cornell Capital which also asserted that the Company was in default of certain provisions of the security agreement between the Company and Cornell Capital, entered into on December 20, 2006.Per the terms of that security agreement, Cornell Capital could demand payment in full for all amounts due under the debenture agreements between the parties.It is also possible that Cornell Capital may enforce the terms of the security agreement and the pledge and escrow agreement. On August 1, 2007, the Company received an informal notice from YA Global Investments, L.P., formerly known as Cornell Capital that Cornell Capital had filed a petition for involuntary bankruptcy proceedings pursuant to Chapter 7 on that same date with the U.S. Bankruptcy Court for the Central District of California, which seeks liquidation of the Company’s assets. Also on August 1, 2007, the Company received a copy of a file-stamped Chapter 7 petition confirming the notice provided by Cornell Capital. The petition alleges past due debts not less than $3,000,000 plus other amounts with regard to the convertible debentures entered into between the Company and Cornell Capital on December 20, 2006 and February 20, 2007. The Company is investigating the options of either contesting the petition, or electing to consent to a voluntary Chapter 11 proceeding, (re-organization), which would allow the Company to continue operating under supervision of the bankruptcy court. The breathing room provided under Chapter 11 would allow the Company to attempt to raise equity or debt financing to provide the necessary capital to reorganize its affairs. There is no guarantee that the Company will be permitted to proceed under Chapter 11 and, further, there is no guarantee that the Company will be successful in raising equity and/or debt financing sufficient to reorganize its affairs. If the Company is not able to successfully contest the petition or successfully file and finance a Chapter 11, the Company will likely be forced to cease operations.As of the date of this report, no orders have been entered by this court, and notrustees or other similar officers have been appointed. These conditions raise substantial doubt as to the Company's ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. These consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 9 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Debt Issuance Costs The Company had capitalized fees and expenses associated with the issuance of its convertible debentures as debt issuance costs, which were being amortized over the term of the convertible debentures.Cornell Capital Partners declared an event of default regarding the convertible debentures; therefore, the Company accelerated the amortization of the debt issuance costs, and recorded an expense of $368,878 for the three months endedJune 30, 2007. Patent Costs Patent costs are carried at cost less accumulated amortization, which is calculated on a straight-line basis, over the estimated economic life of the patent. In accordance with SFAS No. 142, "Goodwill and Other Intangible Assets," the Company evaluates intangible assets and other long-lived assets (including patent costs) for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets and other long-lived assets is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. During the year ended March 31, 2004, the Company recognized an impairment expense of $111,522 related to one of its patents as it determined that this patent had no future value based on its assessment of expected future cash flows to be generated by this patent and the results of an independent appraisal done in April 2004. Amortization expense related to these patents for the three months ended June 30, 2007 and 2006 was $13,233, and $13,644, respectively. Projected amortization expense approximates $53,000, $53,000, $53,000, $53,000 and $53,000, respectively, for each of the five years ended March 31, 2012. The weighted-average life of the remaining patents is approximately 11.5 years. Stock Based Compensation The Company adopted SFAS No.123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on January1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No.123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No.123, Accounting for Stock-Based Compensation,for all share-based payments granted prior to and not yet vested as of January1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No.123R for all share-based payments granted after January1, 2006. SFAS No.123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No.25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No.123. Prior to the adoption of SFAS No.123R, the Company accounted for our stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. 10 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) As a result of adopting SFAS No.123R, the Company recognized $478,895 and $128,908 in share-based compensation expense for the three months ended June 30, 2007 and 2006. The impact of this share-based compensation expense on the Company’s basic and diluted earnings per share was $0.01 and $0.01 per share for the three months ended June 30, 2007 and 2006, respectively. The fair value for these options was estimated at the date of grant using a Black-Scholes option pricing model with the following weighted-average assumptions for2006: risk-free interest rate of 4.5%; dividend yields of 0%; volatility factors of the expected market price of the Company’s common shares of 188%; and a weighted average expected life of the option of 5 years. Loss Per Share The Company reports earnings (loss) per share in accordance with SFAS No. 128, "Earnings per Share." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since the effect of the assumed conversion of options and warrants to purchase common shares would have an anti-dilutive effect. The Company has excluded all outstanding options, warrants, and convertible note payable and preferred stock from the calculation of diluted net loss per share because these securities are anti-dilutive. As of June 30, 2007 and 2006, the Company has approximately 17,463,780 and 10,467,600 common stock equivalents, respectively. In addition, as of June 30, 2007, 10,884,426 shares of common stock are issuable upon the conversion of the convertible note payable and convertible debentures. Recently Issued Accounting Pronouncements In September2006, the FASB issued SFAS No.157, “Fair Value Measurements.” This statement clarifies the definition of fair value, establishes a framework for measuring fair value and expands the disclosures on fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007. Management has not determined the effect, if any, the adoption of this statement will have on the financial statements. In September 2006, the FASB issued SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plansan amendment of FASB Statements No. 87, 88, 106, and 132(R)". One objective of this standard is to make it easier for investors, employees, retirees and other parties to understand and assess an employer's financial position and its ability to fulfill the obligations under its benefit plans. SFAS No. 158 requires employers to fully recognize in their financial statements the obligations associated with single-employer defined benefit pension plans, retiree healthcare plans, and other postretirement plans. SFAS No. 158 requires an employer to fully recognize in its statement of financial position the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability and to recognize changes in that funded status in the year in which the changes occur through comprehensive income. This Statement also requires an employer to measure the funded status of a plan as of the date of its year end statement of financial position, with limited exceptions. SFAS No. 158 requires an entity to recognize as a component of other comprehensive income, net of tax, the gains or losses and prior service costs or credits that arise during the period but are not recognized as components of net periodic benefit cost pursuant to SFAS No. 87. This Statement requires an entity to disclose in the notes to financial statements additional information about certain effects on net periodic benefit cost for the next fiscal year that arise from delayed recognition of the gains or losses, prior service costs or credits, and transition asset or obligation. The Company is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures for fiscal years ending after December 15, 2006. Management believes that this statement will not have a significant impact on the financial statements. 11 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) In February of 2007 the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial LiabilitiesIncluding an amendment of FASB Statement No. 115.”The statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The statement is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007.The company is analyzing the potential accounting treatment. FASB Staff Position on FAS No. 115-1 and FAS No. 124-1 (“the FSP”), “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments,” was issued in November 2005 and addresses the determination of when an investment is considered impaired, whether the impairment on an investment is other-than-temporary and how to measure an impairment loss. The FSP also addresses accounting considerations subsequent to the recognition of other-than-temporary impairments on a debt security, and requires certain disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. The FSP replaces the impairment guidance on Emerging Issues Task Force (EITF)Issue No. 03-1 with references to existing authoritative literature concerning other-than-temporary determinations. Under the FSP, losses arising from impairment deemed to be other-than-temporary, must be recognized in earnings at an amount equal to the entire difference between the securities cost and its fair value at the financial statement date, without considering partial recoveries subsequent to that date. The FSP also required that an investor recognize other-than-temporary impairment losses when a decision to sell a security has been made and the investor does not expect the fair value of the security to fully recover prior to the expected time of sale. The FSP is effective for reporting periods beginning after December 15, 2005. The adoption of this statement will not have a material impact on our consolidated financial statements. FASB Interpretation 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Benefits from tax positions should be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information. The amount of tax benefits to be recognized for a tax position that meets the more-likely-than-not recognition threshold is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. Tax benefits relating to tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met or certain other events have occurred. Previously recognized tax benefits relating to tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met. Interpretation 48 also provides guidance on the accounting for and disclosure of tax reserves for unrecognized tax benefits, interest and penalties and accounting in interim periods. Interpretation 48 is effective for fiscal years beginning after December 15, 2006. The change in net assets as a result of applying this pronouncement will be a change in accounting principle with the cumulative effect of the change required to be treated as an adjustment to the opening balance of retained earnings on January 1, 2007, except in certain cases involving uncertainties relating to income taxes in purchase business combinations. In such instances, the impact of the adoption of Interpretation 48 will result in an adjustment to goodwill. The adoption of this standard had no material impact on the Company's consolidated financial statements. 12 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” (“SAB 108”),which provides interpretive guidance on the consideration of the effects of prior year misstatements in quantifying current year misstatements for the purpose of a materiality assessment. The Company adopted SAB 108 in the fourth quarter of 2006 with no impact on its consolidated financial statements. NOTE 2 - PROPERTY AND EQUIPMENT The cost of property and equipment at June 30, 2007 consisted of the following: Furniture and fixtures $ 73,203 Office equipment 42,120 115,323 Less accumulated depreciation and amortization (113,018 ) $ 2,305 Depreciation expense for the three months ended June 30, 2007 and 2006 was $551 and respectively. NOTE 3 - ACCRUED LEGAL SETTLEMENTS Gryphon Master Fund LP On March 31, 2006, the Company reached a settlement with Gryphon Master Lund LP related to two investments in the Company by Gryphon in September 2003 totaling $1,600,000. The settlement agreement requires the Company to pay a maximum of $1,600,000 which will be reduced to $1,400,000 if the Company is able to pay the judgment on or before October 1, 2006. Full repayment is due under the settlement agreement on or before April 1, 2007. The settlement agreement also provides for Gryphon to convert its two investments (convertible debenture and convertible preferred stock) in the Company totaling $1,600,000 into 716,667 shares of the Company common stock as per the terms of the original investment agreements. In addition the settlement agreement provides for a reduction of the exercise price to $0.01 for the 194,167 warrants currently held by Gryphon.During the year ended March 31, 2007, Gryphon did a cashless exercise of these warrants and received a total of 192,997 shares of the Company's common stock and converted a total of $885,000 worth of preferred stock into 416,667 shares of the Company's common stock. 13 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) As of June 30, 2007, the full $1,600,000 was still due under the settlement agreement. (Refer to Note 1).Also as a result of non-payment on this settlement amount, the Company has accrued interest of $89,683 on the unpaid balance per the terms of the settlement agreement. NOTE 4 - PROMISSORY NOTES In June 2005, the Company converted a total of $205,174 of amounts due for clinical trials into nine promissory notes that accrued interest at a rate of 10% per annum and were due on December 27, 2005. During the three months ended March 31, 2006 and June 30, 2006, respectively, the Company converted $131,042 and $27,319 of these promissory notes plus accrued interest into 105,250 and 27,200 shares of the Company's common stock. At June 30, 2007, $46,813 of these notes was still outstanding. NOTE 5 - NOTES PAYABLE In August 2006, the Company issued a note payable to MDC Enterprises Ltd. in the amount of $250,000 that accrues interest at 40% per annum and is due on December 29, 2006. In addition, the Company also issued to MDC Enterprises Ltd. a warrant to purchase 150,000 shares of the Company's common stock for $0.75 per shares.In January 2007, the Company repaid $150,000 of this note leaving a balance due at June 30, 2007 of $100,000. In September 2006, the Company issued a note payable in the amount of $50,000 to an investor.The note bears interest at 10% per annum and is payable upon demand.This note is outstanding at June 30, 2007. NOTE 6 - CONVERTIBLE NOTE PAYABLE Gryphon Master Fund, LP (See Note 3) In September 2003, the Company sold a $600,000, six-year, 8% convertible note payable to Gryphon Master Fund, LP, which is convertible into shares of the Company's common stock at the initial conversion price of $2.00 per share. During the three months ended June 30, 2007 the Company issued 300,000 shares of its common stock for the conversion of this $600,000 convertible note payable. 14 COBALIS CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Cornell Capital Partners, L.P. On December 20, 2006, the Company entered into a Securities Purchase Agreement with Cornell Capital Partners, L.P. ("Cornell Capital") pursuant to which the Company agreed to issue up to an aggregate principal amount of $3,850,000 of convertible debentures. Of that amount, $2,500,000 was funded on December 20, 2006. Two additional closings of $675,000 each are scheduled to occur as follows: the first upon the Company's filing of a registration statement with the Securities and Exchange Commission (“SEC”), and the second upon that registration statement being declared effective by the SEC.The two additional closing took place on February 22, 2007 and March 16, 2007. The convertible debenture is convertible into shares of the Company common stock determined by dividing the dollar amount being converted by the lower of the fixed conversion price of $0.99 or the market conversion price, defined as 90% of the average of the lowest three daily volume weighted average trading prices per share of the Company's common stock for the fifteen trading days immediately preceding the conversion date. The convertible debenture is secured by the assets of the Company and shares of common stock pledged by certain founding shareholders of the Company. The Company, at its option, may redeem the convertible debenture beginning four months after the registration statement has been declared effective by the SEC. As part of the funding commitment, the Company issued four classes of warrants exercisable on a cash basis that enable Cornell Capital to purchase up to 6,640,602 shares of common stock for an additional $5,500,000: an A Warrant to purchase 1,333,333 shares at $0.75 per share; B Warrant to purchase 1,205,400 shares at $0.8296 per share; C Warrant to purchase 2,343,959 shares at $0.7466 per share; and D Warrant to purchase 1,757,910 shares at $0.9955 per share. The A and B Warrants expire six months following the effective date of the registration and carry forced exercise provisions. The C & D Warrants are non-callable and have a five-year term. The warrants and convertible debenture are subject to certain anti-dilution rights.On April 24, 2007, Cornell Capital exercised Class A Warrants for 1,333,333 shares at an exercise price of $0.75 per share. Per EITF 00-19, paragraph 4, these convertible debentures do not meet the definition of a “conventional convertible debt instrument” since the debt is not convertible into a fixed number of shares. The debt can be converted into common stock at a conversions price that is a percentage of the market price; therefore the number of shares that could be required to be delivered upon “net-share settlement” is essentially indeterminate. Therefore, the convertible debenture is considered “non-conventional,” which means that the conversion feature must be bifurcated from the debt and shown as a separate derivative liability. This derivative liability conversion liability is as follows: Funding Date Amount December 20, 2006 $ 1,897,735 February 22, 2007 745,921 March 16, 2007 561,774 $ 3,205,430 In addition, since the convertible debenture is convertible into an indeterminate number of shares of common stock, it is assumed that the Company could never have enough authorized and unissued shares to settle the conversion of the warrants into common stock.
